976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Venola WALTON, Appellant,v.U.S. GOVERNMENT, Congress of the United States.
No. 91-5351.
United States Court of Appeals, District of Columbia Circuit.
Aug. 3, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto, the reply, the lodged surreply, and the motion for leave to file surreply, it is


2
ORDERED that the motion for leave to file surreply be granted.   The Clerk is directed to file the lodged document.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   Appellant's September 26, 1991 notice of appeal was timely only as to the district court's order filed August 28, 1991, denying her latest motion to reopen.   Consequently, only that order, and not the district court's August 31, 1989 order dismissing her action, is before this court.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978).   The court did not abuse its discretion in denying the motion to reopen.   See id.;  Twelve John Does v. District of Columbia, 841 F.2d 1133, 1138 (D.C.Cir.1988).   Appellant's motion to reopen offered no grounds justifying relief from the district court's order dismissing her complaint for lack of jurisdiction.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.